COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 G.L.S.,                                                           No. 08-13-00181-CV
                                                  §
                              Appellant,                              Appeal from the
                                                  §
 v.                                                             65th Judicial District Court
                                                  §
 TEXAS DEPARTMENT OF FAMILY                                      of El Paso County, Texas
 AND PROTECTIVE SERVICES,                         §
                                                                  (TC# 2012DCM09551)
                              Appellee.           §


                                  MEMORANDUM OPINION

       In this parental-termination case, G.L.S. appeals from the trial court’s order denying her

motion to set aside her affidavit of voluntary relinquishment. R.R. and K.N.R., Intervenors and

Cross-Petitioners at trial, have moved to abate the appeal or, alternatively, to dismiss it for want of

jurisdiction. Because there is no appealable order in this case, we grant the motion and dismiss

the appeal.

       It is well settled that appellate courts have jurisdiction over final judgments. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A judgment is final if it disposes of all pending

parties and claims. Id. Pursuant to the Texas Family Code, a party may appeal from “a final

order” rendered in a suit affecting the parent-child relationship or in a termination proceeding.

See TEX.FAM.CODE ANN. § 109.002(b)(West Supp. 2012)(suit affecting the parent-child
relationship), TEX.FAM.CODE ANN. § 263.405(a)(West Supp. 2012)(termination proceeding).

The Austin Court of Appeals has held that the filing of an affidavit of voluntary relinquishment

does not end an involuntary termination proceeding because the trial court must still make a

finding that termination is in the child’s best interest. Vallejo v. Tex. Dep’t of Family &

Protective Servs., 280 S.W.3d 917, 919-20 (Tex.App.--Austin 2009, no pet.). It thus stands to

reason that an order adjudicating only the merits of an affidavit of voluntary relinquishment does

not dispose of all claims and parties in the underlying termination proceedings and is therefore not

a final judgment. Because there is no separate order in the record disposing of the underlying

termination proceedings, the trial court’s order in issue here is interlocutory.

       Appellate courts have jurisdiction to consider immediate appeals of interlocutory orders

only if a statute explicitly confers appellate jurisdiction. See Stary v. DeBord, 967 S.W.2d 352,

352-53 (Tex. 1998); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso 1997, no pet.);

TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West Supp. 2012)(authorizing appeals from certain

interlocutory orders).    There is no statutory provision in the Family Code or elsewhere

authorizing an interlocutory appeal from an order denying a motion to set aside an affidavit of

voluntary relinquishment. The trial court’s order is therefore not reviewable by interlocutory

appeal. We thus lack jurisdiction to consider G.L.S.’s appeal. Accordingly, we dismiss the

appeal for want of jurisdiction. See TEX.R.APP.P. 42.3(a).



August 21, 2013
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.



                                                  2